This is an appeal from the denial of an application under article 78 of the Civil Practice Act to compel the Parole Board to grant the appellant-petitioner a new hearing. On December 8, 1952 the appellant was sentenced to an indeterminate term of from 6 to 12 years. His minimum sentence was computed as expiring on October 10, 1956 and on September 25, 1956 he appeared before the Parole Board and was ordered held three years for reconsideration only. The appellant’s petition alleged that at this hearing he was questioned only as to two other indictments which were then pending against him and that admissions of guilt were sought from him. He alleges that no consideration was given to his exemplary record in prison and that this discrimination was the result of a practice of discrimination by the Parole Board against Negroes. The court below denied the application. The order purportedly appealed from appears to be a .copy of the Justice’s decision and not an order. For this reason the appeal must be dismissed (People ex rel. Watkins v. Jackson, 7 A D 2d 804). However, examining the merits of the appellant’s contentions it is clear that the application was properly denied by the court below. The Parole Board granted the appellant a hearing before the expiration of his minimum sentence. Subdivision 4 of section 214 of the Correction Law provides that the board shall personally examine the prisoner and reach its own conclusions as to the desirability of releasing him. When a prisoner is to be paroled is solely within the discretion of the board and unless the board fails to comply with some statutory requirement its discretion is absolute and beyond review by the courts (Matter of Bines v. State Bd. of Parole, 293 N. Y. 254). It has not been shown that the board has here violated any statutory requirement. Appeal dismissed, without costs. Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ., concur.